Title: Archibald Stuart’s Decision in Jefferson v. Michie, [15 October 1813]
From: Stuart, Archibald
To: 


          
            
            
              
              15 Oct. 1813
          David Michie Plt } upon a writ of certiorari directed
          against
          Commonwealth at the instance of Thomas Jefferson Deft to John Watson and David J Lewis commanded commanding them to certify to this Court more fully the proceedings had before them in a writ of forcable entry and detainer, by the Commonwealth at the instance of Thomas Jefferson against David Michie the 30h day of July 1812, whereby the said Michie was found guilty of a forcable detainer of the land in the inquisition mentioned, and
			 a writ of restitution awarded and issued
          This day came the parties aforesaid by their attornies and thereupon the transcript of the proceedings in the case aforesaid being seen and inspected it seems to the Court that there is no error in the proceedings aforesaid. Therefore it is considerd that the same be affirmed and that the said plaintiff pay to the Defendant Thomas Jefferson his costs by him about his defence in this behalf expended
        